 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into the 16th
day of May, 2017 (the “Effective Date”)

 

Between:

 

Regal Consulting, a limited liability company organized under the laws of the
state of Delaware (the “Consultant”), and Propanc Biopharma, Inc. a corporation
organized under the laws of the State of Delaware (“Client”).

 

WHEREAS, Consultant is in the business of providing services for management
consulting and strategic business advisory; and NOW THEREFORE, in consideration
of the mutual promises and covenants set forth in this Agreement, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. CONSULTING SERVICES. In consideration of this Agreement and services rendered
to the Client, the Consultant shall receive the compensation set forth in this
Agreement. It is acknowledged and agreed by the Client that Consultant carries
no professional licenses, is not rendering legal advice or performing accounting
services, is not acting as an investment advisor or broker/dealer within the
meaning of the applicable state and federal securities laws and is not effecting
securities transactions for or on account of the Client. The services of
Consultant shall not be exclusive. Consultant shall be required to render a
minimum of 20 hours per week to the Client or its projects, however, Consultant
shall not be required to assign specific personnel to such matter.

 

Services include:

 

  ● Management interviews: Three of the Client’s Management, or Scientific
Advisory Board members, chosen by Client, will be interviewed and recorded.
These interviews will be used to continue to educate the public about the Client
and its opportunities.         ● Direct mail piece to shareholders: Shareholders
will be mailed a letter, at Consultant’s expense, asking them to call in and
discuss the Client. During the call, investors will be updated on the company’s
recent press releases.         ● Follow up phone support with shareholders:
Continued discussions with the current shareholder base about the Client, and
any new developments. Database will be created for the Client in regards to the
Client’s own NOBO list.         ● News articles on the Client: Consultant will
draft professionally written articles about the Client or mentions of the Client
that will be distributed through a network of hundreds of websites. Consultant
will provide a minimum of three articles or mentions per month.         ●
Informational Website. Consultant, through its articles and other
communications, will create and drive web traffic to an informational website
about the Client’s company, its mission, products/services, corporate story and
opportunities. The purpose is to place Client in the most favorable light to the
small cap investing public by succinctly describing Client’s potentials and
opportunities. Consultant targets 10,000 monthly PPC views, at Consultant’s
cost, to Client’s custom created informational website developed by Consultant.

 

 

  



 

2. INDEPENDENT CONTRACTOR; NO AGENCY. The Consultant agrees to perform its
consulting duties hereto as an independent contractor. No agency, employment,
partnership or joint venture shall be created by this Agreement. Consultant
shall have no authority as an agent of the Client or to otherwise bind the
Client to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. The Client shall not make
social security, worker’s compensation or unemployment insurance payments on
behalf of Consultant. The Consultant shall have no authority to legally bind the
Client to any agreement, contract, obligation or otherwise.

 

3. NO GUARANTEE. The parties hereto acknowledge and agree that Consultant cannot
guarantee the results or effectiveness of any of the services rendered or to be
rendered by Consultant. Rather, Consultant shall conduct its operations and
provide its services in a professional manner and in accordance with good
industry practice. Consultant will use its best efforts and does not promise
results.

 

4. COMPENSATION AND TERM. This Agreement has a three month term commencing on
the Effective Date and terminating on August 16, 2017:

 

(a) Client shall pay Consultant for its services hereunder as follows:

 

Client shall issue Consultant one $310,000, 24 month, 10% coupon, Convertible
Junior Subordinated Promissory Note. The promissory note is considered fully
earned upon signing of this Agreement by both parties hereto.

 

(b) Client shall have the right to terminate this Agreement at any time upon 15
days prior written notice to Consultant.

 

 

  



 

5. CONFIDENTIALITY. The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates (the “Confidential Information”). Confidential
Information shall not be deemed to include information (a) in the public domain,
(b) available to the Consultant outside of its service to the Client other than
from a person or entity known to Consultant to have breached a confidentiality
obligation to the Client, (c) independently developed by Consultant without
reference to the Confidential Information, or (d) known or available to
Consultant as of the Effective Date. The Consultant will not during the term of
this Agreement and for a period of three months after the termination of the
Agreement without the prior written consent or authorization of the Client,
disclose any Confidential Information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 

6. CERTAIN REPRESENTATIONS OF CONSULTANT. The Consultant represents and warrants
to the Client that the Consultant is an “accredited investor” within the meaning
of Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”).
Consultant covenants and agrees that it and its affiliates will not sell, assign
or otherwise transfer any shares of common stock received from the Client as
consideration hereunder except in compliance with the registration requirements
of the Securities Act and state securities laws or an appropriate exemption from
such requirements. Consultant further represents and warrants that the
Consultant has significant experience in advising and transacting business with
companies and understands the risks associated therewith as well as
understanding the risks associated with holding restricted securities.

 

7. WORK PRODUCT. It is agreed that all information and materials produced for
the Client shall be deemed “work made for hire” and the property of the Client.

 

8. NOTICES. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section prior to 6:30 p.m. (San Diego, CA. time) on a
Business Day with a simultaneous email, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 6:30 p.m. (San
Diego, CA. time) on any date and earlier than 11:59 p.m. (San Diego, CA. time)
on such date with a simultaneous email, (iii) the Business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, postage prepaid, or (iv) upon actual receipt by the party to whom such
notice is required to be given as follows:

 

 

  



 

To the Client:

Email: j.nathanielsz@propanc.com

 

To the Consultant:

Fax Number: 1 (702)-994-9714

Email: parkeramitchell@gmail.com

 

9. WAIVER OF BREACH. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

 

10. ASSIGNMENT. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the prior written consent of the
Client.

 

11. GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the state of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in Monroe County, State of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

12. SEVERABILITY. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
the Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

 

 

  



 

13. ENTIRE AGREEMENT. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

 

14. WAIVER AND MODIFICATION. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

 

15. COUNTERPARTS AND FACSIMILE SIGNATURE. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 

16. FORCE MAJEURE. Neither party shall be in default or otherwise liable for any
delay in or failure of its performance under this Agreement where such delay or
failure arises by reason of any Act of God, or any government or any
governmental body, war, terrorist act, insurrection, the elements, strikes or
labor disputes, or other similar or dissimilar cause beyond the control of such
party. The Client may terminate, at its option, the whole or any part of this
Agreement or if such situation continues for more than thirty (30) days.

 

18. CONFLICT. In the event of a conflict between the provisions of any exhibit
to this Agreement and the Agreement, the provisions of this Agreement shall
govern.

 

19. FURTHER ASSURANCES. Each party will execute and deliver such further
agreements, documents and instruments and take such further action as may be
reasonably requested by the other party to carry out the provisions and purposes
of this Agreement.

 

[Signature page follows]

 

 

  

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

CONSULTANT:     Signature: /s/ Parker Mitchell   Name: Parker Mitchell   Date:
August 5, 2017   Company & Position: Regal Consulting LLC, Manager  

 

CLIENT:     Signature: /s/ James Nathanielsz   Name: James Nathanielsz Date:
August 10, 2017 Company & Position: Propanc Biopharma, Inc., Chief Executive
Officer

 

 

  

 

